Citation Nr: 0914986	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-14 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) with 
dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's symptoms of PTSD with dysthymic disorder are 
mild to moderate in degree, with a GAF score ranging from 45 
to 61.  His disability does not result in occupational or 
social impairment with reduced reliability and productivity 
due to symptoms such as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD with dysthymic disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, preadjudication VCAA notice was provided in a 
November 2004 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A May 2006 letter advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  

In any event, the Veteran's claim for a higher initial rating 
for PTSD with dysthymic disorder arises from the initial 
grant of service connection for that disability.  In Dingess, 
the Court held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
and a VA examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding why he believed a 
higher evaluation was warranted.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  See Sanders, 487 F.3d 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for PTSD with dysthymic disorder.  Such 
disability has been rated as 30 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective April 20, 
2004.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and/or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).

Turning to the evidence, VA outpatient treatment records 
dated from July 2003 through February 2006 document the 
Veteran's symptoms of PTSD with dysthymic disorder, including 
intrusive thoughts and memories; nightmares and frequent 
awakenings; flashbacks; psychological distress and 
physiological reactivity to environmental triggers; avoidance 
of "trigger" thoughts, activities, and images; anhedonia 
(at times); feeling detached from other people; irritability; 
difficulty with concentration at work; hypervigilance in 
crowds; exaggerated startle response (at times); difficulty 
with maintaining more than a few close social relationships; 
anxious mood; and intermittent panic attacks.

However, these VA outpatient treatment records dated from 
July 2003 through February 2006 also document that the 
Veteran did not have any of the following symptoms: loss of 
memory; restricted affect; suicidal thoughts or attempts; 
abnormalities in appearance, behavior, perception, or 
cognitive function; abnormalities in thought pattern, 
process, or content; abnormalities in mood/affect (other than 
being anxious); social isolation (despite feeling detached 
from others); or perceptual disturbances.

During these VA outpatient treatment sessions from July 2003 
through February 2006, it was noted that the Veteran was 
fully oriented; that his attention, concentration, memory, 
insight, and judgment were all grossly intact; and that he 
had appropriate insight into the nature of his problems.  In 
addition, it was noted that the Veteran was motivated to 
learn about his treatment and was involved in the decision-
making of his treatment planning.  Significantly, it was 
documented that the Veteran was employed full-time as a 
manager at an insurance company, and he reported that he 
enjoyed working and had no occupational barriers or distress.  
(In fact, in his October 2005 Notice of Disagreement, the 
Veteran stated that work was what kept him going and 
motivated him to get out of bed.)  In addition, it was 
documented that the Veteran lived alone and served as the 
head of his household, and he reported that he had major 
social support in family as well as a girlfriend.  The 
Veteran's GAF scores ranged from 45 to 49 throughout this 
time period.

In addition, VA group psychotherapy records dated from May 
2004 through December 2004 document that the Veteran was 
motivated to learn about PTSD symptoms and treatment.  He was 
alert and fully oriented during each of the 28 sessions, and 
he consistently displayed adequate attention and 
concentration, intact insight and judgment, and normal and 
clear speech.  It was noted at each session that the Veteran 
showed no evidence of suicidal or homicidal ideation.  He 
maintained a GAF score of 45 throughout the duration of these 
sessions.

The Veteran underwent a VA examination for PTSD in December 
2004.  On that occasion, his symptoms included anxiety; 
moderate sleep difficulties; depression; paranoia; mild to 
moderate intrusive thoughts; reactivity to environmental 
triggers; mild avoidance of "triggers"; moderate emotional 
numbing and detachment from other people; mild irritability; 
moderate concentration difficulties (noted to occur 
especially in light of his sleep difficulties); mild 
hypervigilance; fatigue and low energy; feelings of 
hopelessness and worthlessness; some recurrent suicidal 
ideation when feeling depressed (but without any plan or 
intent); and panic attacks occurring one time per month.

At this December 2004 examination, the Veteran presented with 
an appropriate appearance and was pleasant, appropriate, and 
cooperative, and even made an effort to be social and 
friendly.  He did indicate a depressed affect at times, but 
he also demonstrated a range of affect.  He manifested normal 
and articulate speech, good judgment and insight, logical 
thought process, and appropriate thought content.  It was 
noted that there was no indication of impairment of cognitive 
functioning that could interfere with his ability to 
participate in the interview.  He was fully oriented and 
manifested none of the following: delusional thinking; 
hallucinations; past or current homicidal ideation; or 
intent, urge, plan, or attempt of suicide.

At the time of this December 2004 examination, the Veteran 
worked full-time as a manager at an insurance company and 
indicated that he was successful in his current job.  He 
reported that he had never had trouble getting along with 
others in a job, and that he had never had problems with 
anger in any job situations or relationships.  In his free 
time, he stated that he liked going to the gym frequently to 
exercise and also going to Catholic Mass regularly.  In fact, 
when he had a panic attack, he stated that he would try to go 
to the gym or get out of his house because his feelings of 
panic were worse when he was alone.

At this examination, it was also noted that the Veteran owned 
his own home, lived alone, and took pride in the appearance 
of his home and keeping it clean.  Overall, the Veteran 
indicated that he did have some meaningful interpersonal 
relationships.  While he had never been married or had 
children, he reported that he had been dating a "lady 
friend" for the past twelve years on a regular basis.  His 
mother, sister, niece, and nephew were noted to live nearby, 
and the Veteran reported that he saw them once a week.  He 
also reported having a good relationship with his brother, 
whom he saw regularly.  In terms of other social 
relationships, the Veteran stated that he did not have much 
time for socializing because he was "married" to his job 
and reported spending approximately 50 percent of his time 
alone, but he did state that he was enjoying getting to know 
the other members of his PTSD group and even had a 
Thanksgiving dinner with them.

In summary, the December 2004 examiner diagnosed the Veteran 
with dysthymic disorder and PTSD and determined that the 
Veteran was competent for VA purposes.  The examiner opined 
that the Veteran's PTSD symptoms were mild in degree and that 
his dysthymia symptoms were moderate in degree.  The 
Veteran's current level of social and occupational 
functioning was noted to be reflected by a GAF score of 60 to 
61.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's PTSD with dysthymic disorder is appropriately 
evaluated as 30 percent disabling for the entire period of 
claim.  The competent medical evidence of record demonstrates 
that the Veteran's symptoms of PTSD with dysthymic disorder 
are mild to moderate in degree, and that his disability is 
not productive of any of the following symptoms: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships.

While the Board acknowledges that GAF scores of 45 to 49 were 
assigned during PTSD treatment, the objective findings at the 
time when the GAF score of 49 was assigned showed the Veteran 
was pleasant, well groomed, only mildly anxious and mildly 
depressed, with normal speech, though process, and thought 
content.  His memory, attention, concentration, insight and 
judgment were grossly intact.  It was also noted that he 
enjoyed working.  Even less information was provided during 
the assignment of the 45 GAF score, which noted adequate 
attention and concentration, intact insight and judgment, and 
normal and clear speech.  Thus, objective evidence supporting 
the assigned GAF scores was not provided.  Moreover, it is 
significant to reiterate that the Rating Schedule does not 
assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2008).  

In addition, while the Veteran acknowledged on VA examination 
to having some suicidal ideation during periods of 
depression, he has consistently denied any intent, urge, 
plan, or attempt of suicide.  VA treatment records reflect 
that the Veteran denied such.  Furthermore, the competent 
medical evidence of record shows that the Veteran is 
successfully employed on a full-time basis and has several 
meaningful interpersonal relationships.  Finally, while the 
Veteran reports having panic attacks, the medical evidence 
reflects that such occur intermittently, a few times a month.  

In summary, the Board concludes that the medical findings are 
of greater probative value than the Veteran's allegations 
regarding the severity of his PTSD, and that the Veteran's 
disability picture as a whole has been adequately addressed 
by the 30 percent evaluation already assigned under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

The Board has considered whether the Veteran's PTSD with 
dysthymic disorder presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for consideration of additional 
symptomatology than is currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms 
that equal or more nearly approximate the criteria for an 
initial evaluation higher than 30 percent at any time since 
the effective date of service connection on April 20, 2004.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD with dysthymic disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


